DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed on the information disclosure statement filed 8/19/2019 have been considered by the examiner

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20180093662) in view of Matters (US 20140222252)

Regarding claim 1, Kim teaches a parking support device (Kim, fig 2 that depicts a parking assistance apparatus) which is configured to move a vehicle in a longitudinal direction and stop the vehicle in a specified space by using a terminal to send a control signal to the vehicle, the parking support device comprising: a step detection part configured to detect presence/absence of a step in a moving direction of the vehicle; (Kim, see fig 2, item 155, for sensing objects in the vicinity of the  a moving stop part configured to stop moving of the vehicle in a case where presence of the step is detected by said step detection part; (Kim, see fig 8, item S104, [0121] “the processor 170 can control the vehicle to stop. (S104). Since the traveling resistance is caused by an object O that has not been discovered, the processor 170 controls the vehicle to stop until it is determined what is the object O that is causing the traveling resistance, achieving the safe automatic parking function”.) and a moving restart part configured to restart the moving of the vehicle so as to ride over the step in a case where the control signal from the terminal is received after the moving of the vehicle is stopped by said moving stop part. (Kim, see fig 12 that depicts the step, see fig 8, items S108, S109 that restarts the moving of the vehicle when control instruction is sent after it is deemed ok post initial stop, [0131] “When a user input of passing over the factor of the traveling resistance is received through the input unit 110, first, the processor 170 can scan characteristics of the object of the traveling resistance in detail (S108). Specifically, the processor 170 can sense the characteristics of the object O, for example, a type, a size, a height, a width, and the like, through the sensor unit 155. See also Kim [0132] “a width W of the object O, a length d of the object O, a height h of the object, and the like may be measured by the sensor unit 155, as the characteristics of the object O. When the characteristics of the object O are detected as described above, the processor 170 can control the vehicle to pass over the object based on the characteristics of the object O”.)

Kim does not teach the parking support device to use a communication terminal to send a control signal to the vehicle. 



It would have been obvious to one of ordinary skill in the art to modify the parking support device as taught in Kim with the remote control as taught in Matters to provide an added feature of efficiency since the driver does not have to be the vehicle during the parking maneuver, hence, with the driver not needing to exit the vehicle after the parking maneuver is performed, it will enable parking in a much narrower space with respect to the width of the vehicle. 

Regarding claim 2, Kim as modified by Matters teaches the parking support device of claim 1, further comprising a wheel determination part (Kim [0067] “The sensor information can be acquired from a heading sensor, a yaw sensor, a gyro sensor, a position module, a vehicle forward/reverse sensor, a wheel sensor, a vehicle speed sensor”, see also Kim [0115] “the processor 170 can detect a traveling resistance when the traveling of the vehicle is interrupted because a wheel of the vehicle catches the object during traveling of the vehicle, based on vehicle traveling information acquired through the interface unit 130, the sensor unit 155, or the communication unit 120”.) configured to determine whether a vehicle wheel which contacts said step for riding over is a drive wheel, wherein said moving stop part is configured to stop the moving of the vehicle after moving the vehicle by a specified distance in an opposite direction to said moving direction in a case where it is determined by said wheel determination part that the vehicle wheel contacting the step is not the drive wheel. (Kim 

Regarding claim 3, Kim as modified by Matters teaches the parking support device of claim 1, further comprising a power part (Kim, see fig 24, item 751 configured to generate a power for moving the vehicle (Kim [0136] “the power unit of the vehicle may be controlled so as to output the correction output value by controlling the output of the vehicle through the accelerator pedal of the vehicle”.) and a brake part (Kim, see fig 24, item 753) configured to brake the vehicle (Kim [0211] “The brake drive unit 753 can perform electronic control of a brake apparatus inside the vehicle. For example, the brake drive unit 753 may reduce the speed of the vehicle by controlling the operation of brakes located at wheels”.), wherein said moving stop part is configured to stop the moving of the vehicle through braking conducted by said brake part, without stopping generation of the power conducted by said power part, and maintain stopping of the moving of the vehicle. (Kim [0211] “In another example, the brake drive unit 753 may adjust the direction of travel of the vehicle leftward or rightward by differentiating the operation of respective brakes located at left and right wheels”.)

Regarding claim 4, Kim as modified by Matters teaches the parking support device of claim 2, further comprising a power part (Kim, see fig 24, item 751 configured to generate a power for moving the vehicle (Kim [0136] “the power unit of the vehicle may be controlled so as to output the correction output value by controlling the output of the vehicle through the accelerator pedal of the vehicle”.) and a brake part (Kim, see fig 24, item 753) configured to brake the vehicle (Kim [0211] “The brake drive unit 753 can perform electronic control of a brake apparatus inside the vehicle. For example, the brake drive unit 753 may reduce the speed of the vehicle by controlling the operation of brakes located at , wherein said moving stop part is configured to stop the moving of the vehicle through braking conducted by said brake part, without stopping generation of the power conducted by said power part, and maintain stopping of the moving of the vehicle. (Kim [0211] “In another example, the brake drive unit 753 may adjust the direction of travel of the vehicle leftward or rightward by differentiating the operation of respective brakes located at left and right wheels”.)

Regarding claim 5, Kim as modified by Mattters teaches the parking support device of claim I, further comprising a riding-over propriety determination part configured to determine whether the vehicle wheel is able to ride over the step, (Kim, see fig 18, item S306, [0165] “the processor 170 determines whether the vehicle can pass over the object O (S306)”.) wherein said moving restart part is configured to stop the moving of the vehicle again in a case where it is determined by said riding-over propriety determination part that the vehicle wheel is unable to ride over the step after said restarting of the moving of the vehicle based on reception of the control signal from the communication terminal. (Kim [0165] “the parking assistance apparatus 100 can identify an object over which the vehicle can pass and an object over which the vehicle cannot pass and perform another automatic parking function depending on whether the vehicle can pass over the object based on the type of the object (NO in S306). When the traveling resistance factor is the object over which the vehicle cannot pass”. See also Kim [0169] the processor 170 can control the vehicle to pass over the object based on the characteristics of the object O (S309)”. See also Kim [0166] “when the user recognizes that the object O is difficult for the vehicle to pass over and inputs an instruction of parking the vehicle”.)

Regarding claim 6, Kim as modified by Matters teaches the parking support device of claim 2, further comprising a riding-over propriety determination part configured to determine whether the vehicle wheel is able to ride over the step, (Kim, see fig 18, item S306, [0165] “the processor 170  wherein said moving restart part is configured to stop the moving of the vehicle again in a case where it is determined by said riding-over propriety determination part that the vehicle wheel is unable to ride over the step after said restarting of the moving of the vehicle based on reception of the control signal from the communication terminal. (Kim [0165] “the parking assistance apparatus 100 can identify an object over which the vehicle can pass and an object over which the vehicle cannot pass and perform another automatic parking function depending on whether the vehicle can pass over the object based on the type of the object (NO in S306). When the traveling resistance factor is the object over which the vehicle cannot pass”. See also Kim [0169] the processor 170 can control the vehicle to pass over the object based on the characteristics of the object O (S309)”. See also Kim [0166] “when the user recognizes that the object O is difficult for the vehicle to pass over and inputs an instruction of parking the vehicle”.)

Regarding claim 7, Kim as modified by Matters teaches the parking support device of claim 3, further comprising a riding-over propriety determination part configured to determine whether the vehicle wheel is able to ride over the step, (Kim, see fig 18, item S306, [0165] “the processor 170 determines whether the vehicle can pass over the object O (S306)”.) wherein said moving restart part is configured to stop the moving of the vehicle again in a case where it is determined by said riding-over propriety determination part that the vehicle wheel is unable to ride over the step after said restarting of the moving of the vehicle based on reception of the control signal from the communication terminal. (Kim [0165] “the parking assistance apparatus 100 can identify an object over which the vehicle can pass and an object over which the vehicle cannot pass and perform another automatic parking function depending on whether the vehicle can pass over the object based on the type of the object (NO in S306). When the traveling resistance factor is the object over which the vehicle cannot pass”. See also Kim [0169] the processor 170 can control the vehicle to pass over the object 

Regarding claim 8, Kim as modified by Matters teaches the parking support device of claim 4, further comprising a riding-over propriety determination part configured to determine whether the vehicle wheel is able to ride over the step, (Kim, see fig 18, item S306, [0165] “the processor 170 determines whether the vehicle can pass over the object O (S306)”.) wherein said moving restart part is configured to stop the moving of the vehicle again in a case where it is determined by said riding-over propriety determination part that the vehicle wheel is unable to ride over the step after said restarting of the moving of the vehicle based on reception of the control signal from the communication terminal. (Kim [0165] “the parking assistance apparatus 100 can identify an object over which the vehicle can pass and an object over which the vehicle cannot pass and perform another automatic parking function depending on whether the vehicle can pass over the object based on the type of the object (NO in S306). When the traveling resistance factor is the object over which the vehicle cannot pass”. See also Kim [0169] the processor 170 can control the vehicle to pass over the object based on the characteristics of the object O (S309)”. See also Kim [0166] “when the user recognizes that the object O is difficult for the vehicle to pass over and inputs an instruction of parking the vehicle”.)

Regarding claim 9, Kim teaches a parking support method (Kim, see fig 18 which shows a method of parking function in response to a traveling resistance) which is configured to move a vehicle in a longitudinal direction and stop the vehicle in a specified space by using a terminal to send a control signal to the vehicle, the parking support method comprising steps of: detecting presence/absence of a step in a moving direction of the vehicle; (Kim, see fig 2, item 155, for sensing objects in the vicinity of the vehicle, [0073] “the sensor unit 155 can detect an object around the vehicle  stopping moving of the vehicle in a case where presence of the step is detected by said step of detecting the presence/absence of the step: (Kim, see fig 8, item S104, [0121] “the processor 170 can control the vehicle to stop. (S104). Since the traveling resistance is caused by an object O that has not been discovered, the processor 170 controls the vehicle to stop until it is determined what is the object O that is causing the traveling resistance, achieving the safe automatic parking function”.) and restarting the moving of the vehicle so as to ride over the step in a case where the control signal from the terminal is received after the moving of the vehicle is stopped by said step of stopping the moving of the vehicle. (Kim, see fig 12 that depicts the step, see fig 8, items S108, S109 that restarts the moving of the vehicle when control instruction is sent after it is deemed ok post initial stop, [0131] “When a user input of passing over the factor of the traveling resistance is received through the input unit 110, first, the processor 170 can scan characteristics of the object of the traveling resistance in detail (S108). Specifically, the processor 170 can sense the characteristics of the object O, for example, a type, a size, a height, a width, and the like, through the sensor unit 155. See also Kim [0132] “a width W of the object O, a length d of the object O, a height h of the object, and the like may be measured by the sensor unit 155, as the characteristics of the object O. When the characteristics of the object O are detected as described above, the processor 170 can control the vehicle to pass over the object based on the characteristics of the object O”.)

Kim does not teach the parking support device to use a communication terminal to send a control signal to the vehicle. 



It would have been obvious to one of ordinary skill in the art to modify the parking support device as taught in Kim with the remote control as taught in Matters to provide an added feature of efficiency since the driver does not have to be the vehicle during the parking maneuver, hence, with the driver not needing to exit the vehicle after the parking maneuver is performed, it will enable parking in a much narrower space with respect to the width of the vehicle. 


Prior Art
The prior art made of record not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward a parking support device and parking support method.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661